DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 9/3/2021 is acknowledged.  The traversal is on the ground(s) that there is a common special technical feature which is supplying a hydrogen gas and a nitrogen gas to a molten metal containing at least an alkali metal over the prior art.  This is not found persuasive because the apparatus claims cannot be read as requiring process limitations. See MPEP 2114 II. Therefore, the process limitations argued by applicant as being a special technical feature cannot be a common technical feature. Lacking any common technical feature, the groups lack unity a priori, that is before considering the prior art. See MPEP 1850 II. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sodium, does not reasonably provide enablement for all alkali metals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The claims require a method of synthesizing ammonia by melting any alkali metal and supplying a hydrogen gas and a nitrogen gas to produce ammonia. 

The nature of the invention; 

The invention is drawn to a method of synthesizing ammonia using hydrogen and nitrogen gas and using a molten alkali metal as a catalyst.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The state of the prior art; 

The prior art does not contain an example of the use of molten alkali metals as a catalysts in ammonia synthesis. In fact, Gardner et al., J. Phys. Chem. 1981, 85, 2388-2392, shows that hydrogen/nitrogen mixtures when contacted with molten lithium do not produce ammonia. See the section titled “Reactivity of Hydrogen/Nitrogen Mixtures with Lithium” on page 2391.

The level of one of ordinary skill; 

One of ordinary skill in the art would have an advanced degree in chemistry, chemical engineering, or the like. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The level of predictability in the art; 

The level of predictability in the chemical arts is low because small changes in reaction parameters can affect large changes in the reaction characteristics and products produced. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The amount of direction provided by the inventor; 

The specification provides only sodium as an example of the catalytic metal and also uses specific reaction parameters which are not all required by any of the claims, showing that it is not possible to produce ammonia within the entire scope of the claims.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The existence of working examples; 

The only example in the specification uses sodium and uses specific reaction parameters which are not all required by any one of the claims.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The quantity of experimentation needed to make or use the invention based on      the content of the disclosure;

The amount of experimentation to make or use the invention would be high since at least when using lithium as in Gardner, which is within the scope of the claims, it is not possible to produce ammonia. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the production of ammonia. The preamble of claim 1 recites the synthesis of ammonia, but nowhere in the process is the production of ammonia required. Dependent claims 2-12 are rejected because they depend on claim 1 and do not rectify the issue.
Claim 4 requires a ratio by reciting, “the hydrogen gas and the nitrogen gas satisfy a range from 2:98 by volume ratio to 98:2 by volume ratio”. The claim does not specify whether the ratio is hydrogen:nitrogen or nitrogen:hydrogen. For purposes of examination, the ratio will be read as a hydrogen:nitrogen ratio.
Claim 5 requires a ratio by reciting, “the hydrogen gas and the nitrogen gas satisfy a range from 25:75 by volume ratio 90:10 by volume ratio”. The claim does not specify whether the ratio is hydrogen:nitrogen or nitrogen:hydrogen. For purposes of examination, the ratio will be read as a hydrogen:nitrogen ratio.
Claim 9 recites a temperature range as “from higher than 530°C to 600°C or lower” which renders the claim indefinite because it is unclear if the range is limited to a.) 530-600°C or b.) 530-600°C or lower. For purposes of examination, the claim will be interpreted as requiring a temperature of 530-600°C. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Roberts, US Patent 2,138,122.
	Regarding claims 1 and 2, Roberts teaches the synthesis of ammonia by melting potassium and supplying hydrogen and nitrogen gas to produce ammonia. See page 1, lines 7-20 and claims 1, 3, and 8. 
	Regarding claim 3, Roberts teaches the use of sodium. See page 2, lines 45-47.
	Regarding claims 6-7, Roberts teaches pressures of 1 atm and slightly above. See lines 47-48.
	Regarding claims 10-11, Roberts teaches melting at high temperature and stirring using the flow of gasses which flow (bubble) through the molten mixture. See Figure 1; page 1, lines 49-52; page 2, lines 30-36; and claim 8. 
	Regarding claim 12, Roberts teaches removing (collecting) spent catalyst which would comprise some reaction products of hydrogen and alkali metal. See page 2, lines 5-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, US Patent 2,138,122.
	Regarding claims 4-5, Roberts is silent regarding the ratio of hydrogen to nitrogen. However, it would have been obvious to one of ordinary skill in the art to determine the proper ratio and to use the stoichiometric amounts of hydrogen and nitrogen (ratio of hydrogen to nitrogen of 3:1) required to synthesize ammonia without the buildup of one reactant or the other. One of ordinary skill in the art would have been motivated to adjust the reactant ratio as discussed in order to produce ammonia, the desired product, without the buildup of one reactant or the other. 
	Regarding claim 8, Roberts teaches collecting ammonia gas which is generated by the reaction. See claim 4. Roberts does not mention cooling the gas; however it would have been obvious to one of ordinary skill in the art to do so. Roberts teaches a reaction temperature of 400°C or above, and in order to safely transport and use the product it would be necessary to lower the temperature with the motivation of facilitating 
	Regarding claim 9, Roberts teaches atmospheric pressure (and slightly above) and temperatures above 400°C. See page 1, lines 47-52. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denvir et al., US 2005/0087449, teaches a process of producing ammonia using a molten alkali metal salt, but does not teach a molten alkali metal. See the abstract and [0017].







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736